Citation Nr: 1147389	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1958 to March 1962.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Remand is required to attempt to obtain medical records and to obtain a medical opinion.

The appellant asserts that the Veteran's death was caused by his service-connected arthritis.  The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest which was caused by respiratory failure which was caused by pulmonary fibrosis.  At the time of his death, he had the following service-connected disabilities:  right femur fracture with degenerative joint disease, residual injury of the left knee with degenerative joint disease, residual of a right ankle fracture with degenerative joint disease, left great toe fracture of the distal phalanx, left second toe ankylosis, left ribs fracture, coccidioidomycosis, and left knee scars.  

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  Here, VA sent a request for records to Dr. ZT, who was one of the physicians who attended to the Veteran at his death.  Dr. ZT responded that there were no office records, only hospital records.  As documented in a July 2008 report of contact, the RO notified the appellant of this information and she stated that she would attempt to get the records herself.  The RO did not attempt to contact Dr. ZT for the hospital records.  There are no such records associated with the claims file from the Veteran's treatment prior to his death.  Accordingly, those records should be requested.

Second, remand is required to obtain a medical opinion.  In a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.A. § 5103A(a) (2011); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the primary cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

Here, in an April 2008 letter, a private rheumatologist, Dr. RE, noted that he had treated the Veteran since 1981 for arthritis of a progressive and inflammatory nature consistent with Sjogren's syndrome.  Dr. RE also noted that he had been informed that pulmonary fibrosis was the cause of the Veteran's demise.  He stated that this was related to the arthritis of the autoimmune disease.  In a December 2008 letter, a doctor of psychology, Dr. RA, suggested that arthritis was a contributing cause of the Veteran's death.  Dr. RA also provided a March 2010 statement.  He stated that he was in regular contact with the Veteran and the appellant and witnessed the Veteran's deterioration from arthritis over the years.  Dr. RA stated that arthritis led to the Veteran's joint and tissue inflammation, and were indicative of Sjogren's syndrome which often accompanies the arthritis.  DR. RA noted that the syndrome will damage joints and lungs further exacerbating conditions already set in motion by arthritis, and that one of the conditions of such lung problems from arthritis is pulmonary fibrosis, which caused the Veteran's death.

These opinions, however, are not clear.  First, neither examiner addressed if the inflammatory arthritis is the same as the Veteran's service-connected arthritis which was granted based on an inservice injury.  Second, isn't clear what evidence the examiners relied on in formulating the opinions.  The opinions do however, raise the possibility that the Veteran's death is related to service, and thus a clarifying medical opinion is necessary.  Accordingly, on remand, a medical opinion must be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that she provide an authorization and release form for the hospital records for Dr. ZT relating to the Veteran's death.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, obtain a medical opinion to ascertain the etiology of the Veteran's death.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the evidence in the claims file whether it is as likely than not (50 percent or greater probability) that the Veteran's service-connected disorders, including arthritis, singly or with some other condition were the immediate or underlying cause of death, or contributed substantially or materially to the Veteran's death.  The medical practitioner must address the relationship, if any, between the Veteran's service-connected arthritis, inflammatory arthritis, and Sjogren's syndrome.  The medical practitioner must also specifically address the April 2008 medical opinion, the December 2008 medical opinion, the March 2010 medical opinion, and the 2011 Arthritis Foundation article regarding pulmonary fibrosis.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


